Case: 17-12504     Date Filed: 12/05/2017   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                 No. 17-12504
                             Non-Argument Calendar
                           ________________________

                 D.C. Docket No. 1:14-cr-00357-WSD-LTW-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

ERIC DONYS SIMEU,
a.k.a. Martell Collins,

                                                             Defendant-Appellant.
                           ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (December 5, 2017)

Before TJOFLAT, WILSON and NEWSOM, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced
               Case: 17-12504     Date Filed: 12/05/2017    Page: 2 of 2


if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399
F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues or even blatant error).




                                           2